DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Claim Objections
Claims 2, 3, 11, and12 objected to because of the following informalities:  Claims 2 and 3 are the same claim, as well as claims 11 and 12. The repeated claims recite the same scope. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


SIGNAL CLAIMS
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 18 has an information processing program. Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is non-statutory. 
Transitory signals are non-statutory (MPEP 2106 §I (Rev. 9, August 2012):
Non-limiting examples of claims that are not directed to one of the statutory categories: 
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007); 
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

The claim may be amended to include non-transitory computer readable medium.
Dependent claims 11-18 are rejected for the same reasons as the independent claim 10.

ABSTRACT CLAIMS
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as creating distribution information. 

Claims 1, 10 and 19 recite the limitations of: 
calculate an area contribution degree in a visit area at a first distance or more from a residential area of a user based on an activity history of the user, 
create distribution information including a privilege according to the area contribution degree,

 As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an information processing apparatus, processors, hardware, an information processing program an information processing system, a terminal, a display; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
display the distribution information  
as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an information processing apparatus, processors, hardware, an information processing program an information processing system, a terminal, a display; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
display the distribution information  
as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0012-0016], [0066] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-9, 11-18 and 20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-9, 11-18 and 20 are directed to an abstract idea. Thus, the dependent claims 2-9, 11-18 and 20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitti, US Patent Application Publication No 2009/0037326.
Regarding claims 1, 10, and 19;
(Claim 10) An information processing program causing a processor having hardware to execute calculating an area contribution degree in a visit area at a first distance or more from a residential area of a user based on an activity history of the user, 
See Chitti [0049] “Once the location is determined, the method 200 determines a transaction-location metric at step 302. A transaction-location metric may be a probability of use of a particular virtual card, and may be based upon both location and usage history. Additionally, the transaction-location metric may additionally take into consideration information read from external objects. For instance, if the payment terminal (115) only accepts one type of virtual card, the transaction-location metric for that card will be strong while the transaction-location metric of the other cards will be weak.”
See also [0030], [0044]

creating distribution information including a privilege according to the area contribution degree, 
See Chitti [0050] “After determining the transaction-location metric, the most likely virtual card for use is selected at step 303. This virtual card may be selected solely from the transaction-location metric, although other factors may be used as well. For instance, if a user has selected to only use one particular card at a particular location, say for example only using a debit virtual card at the movies, this information may be taken into account as well.”

and displaying the distribution information on a user terminal of the user.  
See Chitti [0051] “Once the most likely virtual card for use has been selected, in one embodiment it is assigned the foremost priority at step 304. This assignment causes this virtual card to move to the top of the wallet, and to become the default card so long as the portable electronic device (100) remains in that location.”
[0047] “In one embodiment, the virtual cards (106,107,108,109) are presented in a virtual wallet (110) on the display.”

Regarding claims 2, 3, 11 and 12;
(Claim 11) The information processing program according to claim 10, causing the processor to execute calculating the area contribution degree using the number of visits to the visit area and a purchase history in the visit area.  
See Chitti [0026] An arranger is configured to automatically determine a priority of the cards based upon certain criteria. These criteria may include events in a calendar, location of the device, usage history, and so forth.

[0030] In other embodiments, the arranger uses criteria other than schedule to determine priority and to advance the top of the wallet card. For instance, in one embodiment, location is used in determining which card should be the top of the wallet card. In such an embodiment, the portable electronic device stores a transaction history. The transaction history stores the card used and location for each transaction, as location can be determined from near-field posters or near-field communication readers. This location-transaction information is then used to automatically select a top of the wallet card that is the same card that was used in the previous visit to that location.

Regarding claims 5 and 14;
(Claim 14) The information processing program according to claim 12, causing the processor to execute calculating the area contribution degree using the number of visits to the visit area, the purchase history in the visit area, and a stay time of the visit area.  
See Chitti [0030] In other embodiments, the arranger uses criteria other than schedule to determine priority and to advance the top of the wallet card. For instance, in one embodiment, location is used in determining which card should be the top of the wallet card. In such an embodiment, the portable electronic device stores a transaction history. The transaction history stores the card used and location for each transaction, as location can be determined from near-field posters or near-field communication readers. This location-transaction information is then used to automatically select a top of the wallet card that is the same card that was used in the previous visit to that location.

[0049] “Once the location is determined, the method 200 determines a transaction-location metric at step 302. A transaction-location metric may be a probability of use of a particular virtual card, and may be based upon both location and usage history. Additionally, the transaction-location metric may additionally take into consideration information read from external objects. For instance, if the payment terminal (115) only accepts one type of virtual card, the transaction-location metric for that card will be strong while the transaction-location metric of the other cards will be weak.”

Regarding claims 6 and 15;
(Claim 15) The information processing program according to claim 10, causing the processor to execute acquiring a personal schedule of the user and setting a privilege to be applied in a period conforming to the personal schedule.  
See Chitti [0028] In one embodiment, the top of wallet card is selected in accordance with a schedule, which may be determined from either a calendar application or a usage history

Regarding claims 7 and 16;
(Claim 16)  The information processing program according to claim 10, causing the processor to execute acquiring an event schedule in the visit area and creating distribution information including information of an event and a privilege to be applied in a period confirming to the event schedule.  
See Chitti [0028] In one embodiment, the top of wallet card is selected in accordance with a schedule, which may be determined from either a calendar application or a usage history

Regarding claims 8, 17, and 20;
(Claim 17) The information processing program according to claim 10, causing the processor to execute outputting the distribution information in a case where the user approaches the visit area at a second distance or less.  
See Chitti [0031] Embodiments of the invention also include user prompts. For instance, in one embodiment the user is asked whether they want to move a particular card to the top of wallet whenever entering this location. In another embodiment, the top of wallet selection may revert back to the default, which may be a calendar defined selection, after the transaction at the particular location occurs.

Regarding claims 9 and 18;
(Claim 18) The information processing program according to claim 10, causing the processor to execute, for a plurality of settlement means set in the user terminal, setting a privilege of at least a part of the settlement means to a privilege different from other settlement means.  
See Chitti [0031] Embodiments of the invention also include user prompts. For instance, in one embodiment the user is asked whether they want to move a particular card to the top of wallet whenever entering this location. In another embodiment, the top of wallet selection may revert back to the default, which may be a calendar defined selection, after the transaction at the particular location occurs.
See also [0030], [0049-0051]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chitti in view of Blackhurst, US Patent No 8,571,983.
Regarding claims 4 and 13;
(Claim 13) The information processing program according to claim 12, wherein the purchase history includes at least one of a purchase amount in the visit area and the number of stores where purchase is made in the visit area.  
See Chitti [0030] In other embodiments, the arranger uses criteria other than schedule to determine priority and to advance the top of the wallet card. For instance, in one embodiment, location is used in determining which card should be the top of the wallet card. In such an embodiment, the portable electronic device stores a transaction history. The transaction history stores the card used and location for each transaction, as location can be determined from near-field posters or near-field communication readers. This location-transaction information is then used to automatically select a top of the wallet card that is the same card that was used in the previous visit to that location.

The primary reference does not teach that the utilized purchase history includes a purchase amount; see section AMOUNT below for further analysis.

AMOUNT
The primary reference, in the business of recommending payment devices, teaches using a transaction history to recommend a payment device. It does not explicitly teach the utilized purchase history includes a purchase amount.

Blackhurst in the business of recommending payment devices, teaches the utilized purchase history includes a purchase amount.

See Blackhurst [Column 35 lines 43-65] “The transaction history comprises a list of transactions (e.g., associated with a particular merchant), and at least one of a date associated with each transaction, an amount associated with each transaction, a type of purchase (e.g., service or good) associated with each transaction, a user associated with each transaction (e.g., when there are multiple users (e.g., a husband and a wife) associated with an account), a payment method associated each transaction, a location of execution associated with each transaction, an indication of whether the transaction was a physical transaction at a merchant's location or whether the transaction was an online transaction, or the like.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction history of the primary reference, the ability to have the utilized purchase history includes a purchase amount as taught by AAA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes including a purchase amount allows for additional data to be analyzed for the recommendation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693